Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 6/22/2022. This Action is made FINAL.
Claim(s) 10, 12, and 18-20 were canceled.
Claim(s) 1-9, 11, 13-17, and 21-25 are pending for examination.

Previous Claim Rejections - 35 USC § 112
Claim(s) 4-7 were previously rejected under 35 U.S.C. 112(b). In response to Applicant's amendment, the previous 35 U.S.C. 112(b) rejection(s) of claim(s) 4-7 have been withdrawn. However due to applicant’s amendments to claim 1, claim(s) 4-7 are rejected under 35 U.S.C. 112(b) due to new grounds as discussed in the 112(b) rejection section below.

Previous Claim Rejections - 35 USC § 101
Claim(s) 1-20 were previously rejected under 35 U.S.C. 101. In response to Applicant's amendment, the 35 U.S.C. 101 rejection(s) of claim(s) 1-9, 11, and 13-17 have been withdrawn with the rejection of claims 10, 12, and 18-20 no longer be applicable due to the applicant’s cancelation of those claims.
Response to Arguments
Applicant's arguments with respect to rejection of claims 1-20 under 35 U.S.C. 103 have been considered but are not persuasive. Applicant argues “With respect to amended Claim 1, as noted above, Schmidt relates to retrospective fault diagnostics and therefore fails to disclose, teach, or otherwise suggest the subject matter recited by amended Claim 1, and the cited portions of Tseng fail to compensate for the deficiencies of Schmidt with respect to amended Claim 1. Accordingly, amended Claim 1 is patentable over the combination of Schmidt and Tseng, and therefore, it is respectfully requested the rejections of Claims 1, 3-4 and 8-9 under 35 U.S.C. § 103 be withdrawn.”
Applicant does not give a reason as to why “relating to retrospective fault diagnostics” would fail to disclose teach or otherwise suggest the subject matter recited by amended claim 1. Applicant’s claim 1 relates to a method of monitoring a component of a vehicle and apart from the step of obtaining data during vehicle operation there is included limitations that the other diagnostic steps can not be done in retrospect or that the cannot relate to a fault. Additionally, the data collection step of Schmidt occurs during vehicle operation ([Col. 3; Line 63-Col. 4; Line 30 ] “Each time the APU is started and thereafter fails, ECU 12 creates a fault record in its non-volatile memory along the lines of those illustrated in FIG. 4A. For each fault record, ECU 12 records…a fault code (note column labeled “Fault Code")…The fault and warning codes represent the status of various APU subsystems (i.e. measurement data characterizing operation of the component), such as a high oil temperature or an air inlet door in the open position. If the APU not only failed but also shut itself down… ECU 12 records…a quantity relating to a measurement of the APU exhaust gas temperature (i.e. measurement data indicative of performance of the component) at the time the APU was started…a quantity relating to a measurement of the APU exhaust gas temperature at the time the APU shut down…;”)

Claim Objections

Claims 1 is objected to because of the following informalities:  in the limitation “wherein the contextual data characterizes at least one of an operating environment, a behavior or a manner in which the vehicle was operated” It appears that a comma is missing after “a behavior”.  Appropriate correction is required.
Claims 13 is objected to because of the following informalities:  in the limitation “wherein the contextual operational data characterizes at least one of an operating environment, a behavior or a manner in which the aircraft was operated” It appears that a comma is missing after “a behavior”.  Appropriate correction is required.
Claims 21 is objected to because of the following informalities:  in the limitation “wherein the contextual data characterizes at least one of an operating environment, a behavior or a manner in which the vehicle was operated” It appears that a comma is missing after “a behavior”.  Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 13-17, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation: “wherein the first degradation group comprises the subset of different instances of the component exhibiting a similar measurement data pattern”. The term “similar” in claim 1 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Determining when the measurement data pattern of the different instances to be similar is subjective as what one person or algorithm might consider as similar can be different from what another person or algorithm might consider as similar. Thus, it is unclear the point at which measurement data patterns switch from being similar to dissimilar.
Regarding claims 2-9, 11, and 24-25, claims 2-9, 11, and 24-25 depend from claim 1 and do not cure the deficiencies thereof. Thus, claims 2-9, 11, and 24-25 are rejected under 35 U.S.C 112(b) on the same basis as claim 1 outlined above.
Regarding claim 13, claim 1 recites the limitation: “a subset of different instances of the APU exhibiting a similar measurement data pattern assigned to the first degradation group;”. The term “similar” in claim 13 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Determining when the measurement data pattern of the different instances to be similar is subjective as what one person or algorithm might consider as similar can be different from what another person or algorithm might consider as similar. Thus, it is unclear the point at which measurement data patterns switch from being similar to dissimilar.
Regarding claims 14-17, claims 14-17 depend from claim 13 and do not cure the deficiencies thereof. Thus, claims 14-17 are rejected under 35 U.S.C 112(b) on the same basis as claim 13 outlined above.
Regarding claim 21, claim 21 recites the limitation: “wherein the first degradation group comprises the subset of different instances of the component exhibiting a similar measurement data pattern”. The term “similar” in claim 21 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Determining when the measurement data pattern of the different instances to be similar is subjective as what one person or algorithm might consider as similar can be different from what another person or algorithm might consider as similar. Thus, it is unclear the point at which measurement data patterns switch from being similar to dissimilar.
Regarding claims 22 and 23, claims 22 and 23 depend from claim 21 and do not cure the deficiencies thereof. Thus, claims 22 and 23 are rejected under 35 U.S.C 112(b) on the same basis as claim 21 outlined above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 8, 9 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. US Patent No. 6122575 (hereinafter Schmidt) in view of Tseng et al. US PG Publication 20170365109 (hereinafter Tseng).

	Regarding Claim 1, Schmidt discloses:
	A method of monitoring a component of a vehicle, the method comprising: [[Schmidt, Abstract] “A system, method, and computer program product assist a technician in troubleshooting an aircraft auxiliary power unit (APU) (i.e. a component of a vehicle)”]
	obtaining measurement data characterizing operation of the component measured by one or more sensors during operation of the vehicle; [[Schmidt, Col. 3; Lines 25-30, Col. 3; Line 63-Col. 4; Line 20, Col. 5; Lines 51-53] “FIG. 4A represents fault data captured in and downloaded from the electronic control unit; FIG. 4B represents fault data associated with an APU shutdown captured in and downloaded from the electronic control unit;” also see [Col. 3; Line 63-Col. 4; Line 30 ] “Each time the APU is started and thereafter fails, ECU 12 creates a fault record in its non-volatile memory along the lines of those illustrated in FIG. 4A. For each fault record, ECU 12 records…a fault code (note column labeled “Fault Code")…The fault and warning codes represent the status of various APU subsystems (i.e. measurement data characterizing operation of the component), such as a high oil temperature or an air inlet door in the open position. If the APU not only failed but also shut itself down… ECU 12 records…a quantity relating to a measurement of the APU exhaust gas temperature (i.e. measurement data indicative of performance of the component) at the time the APU was started…a quantity relating to a measurement of the APU exhaust gas temperature at the time the APU shut down…;” also see [Col. 5; Lines 51-53] “As illustrated in FIG. 3, at step 56 computer 10 downloads from the non-volatile memory of ECU 12 the fault data described above with regard to FIGS. 4A and 4B.” also see [Schmidt, Col. 3] “Each time the APU shuts down as a result of a failure, ECU 12 records, in addition to the "Engine-ID" and "Start Index", a quantity relating to a measurement of the APU exhaust gas temperature at the time the APU was started (where as the ECU is on board the aircraft as shown in fig. 1 and in order for the ECU to preemptively record EGT, it is implicit a sensor is used)”] 
mapping the component to a first degradation group from among a plurality of different degradation groups based on a relationship between the measurement data and historical measurement data associated with [[Schmidt, Col. 2; Lines 43-53, Col. 2; Lines 54-58, Col. 5; Lines 56-67, Col. 7; Lines 46-55] “The computer is further programmed to compare the fault data to predetermined fault patterns (i.e. a plurality of different degradation groups) stored in a database. Each record of the database has one of the fault patterns, a corresponding fault indication, and a corresponding service recommendation indication. The computer is further programmed so that when a record in which the fault pattern matches the fault data is found, the corresponding fault indication and service recommendation are retrieved…;” also see [Col. 2; Lines 54-58] “…the computer may be programmed to determine whether more than one of the fault patterns matches the fault data, and rank their corresponding fault indications and service recommendations in order of likelihood…;” also see [Col. 5; Lines 56-67] “…fault indication may require analysis of the historical fault data, i.e., the fault records corresponding to previous instances of APU failure…;” also see [Col. 7; Lines 46-55] “Downloaded engine parameter data are deemed to match the values in the database table if they are between the upper and lower limits of that parameter. As described above, the downloaded fault data and shutdown data are compared to the values in these columns to determine whether they match. If all columns of a record match the downloaded data, that record is deemed to represent a problem that is likely the cause…of the APU failure...”] 
	obtaining contextual data associated with the operation of the vehicle, wherein the contextual data characterizes at least one of an operating environment, a behavior or a manner in which the vehicle was operated; [[Schmidt, Col. 4; Lines 16-37] “Each time the APU shuts down as a result of a failure, ECU 12 records,…a quantity relating to a measurement of the ambient air pressure at the time the APU was started (note column labeled "P.sub.AMB "), a quantity relating to a measurement of the ambient air temperature at the time the APU was started (note column labeled "T.sub.AMB ")…a quantity relating to a measurement of the ambient air pressure at the time the APU shut down (note second column labeled "P.sub.AMB "), a quantity relating to a measurement of the ambient air temperature at the time the APU shut down (note second column labeled "T.sub.AMB ")…,” wherein, according to currently pending specification Para. 38, contextual data associated with operation of the vehicle may include measured or sensed meteorological data such as ambient temperatures] and 
	and outputting a notification of a maintenance recommendation via a user interface device, [[Schmidt, Col. 2; Lines 45-53, Col. 7; Line 57-Col.8; Line 5] “Each record of the database has one of the fault patterns, a corresponding fault indication, and a corresponding service recommendation indication. The computer is further programmed so that when a record in which the fault pattern matches the fault data is found, the corresponding…service recommendation are retrieved from the database and provided to the technician via the computer's display…,” wherein because fault patterns be matched to fault data based on parameters including ambient air temperature, it is interpreted that the maintenance recommendation for the component is based on contextual data; also see [Col. 7; Line 57-Col.8; Line 5] “The Rank of a record is a value representing…likelihood that the problem or diagnosis represented by that record is the true cause of the APU failure…the Rank is used to sort the diagnoses… in order of likelihood…The Result No. is used as an index into the database table illustrated in FIG. 6. This table includes…a "Recommended Action" column.”]
	But Schmidt does not explicitly teach 
wherein the first degradation group comprises the subset of different instances of the component exhibiting a similar measurement data pattern;
determining a value for a degradation metric indicative of an expected lifecycle duration for the component in the future before progressing beyond a threshold as a function of the measurement data and the contextual data using a predictive maintenance model associated with the first degradation group;
 and wherein the maintenance recommendation is influenced by the expected lifecycle duration for the component.
However, Tseng teaches:
wherein the first degradation group comprises the subset of different instances of the component exhibiting a similar measurement data pattern; [Tseng para [0033] “By way of example, the processor 125 may develop different clusters, and thus different life cycle profiles, for different uses of a particular brand of brake pads. That is, component data concerning aggressively used brake pads may be incorporated into one cluster that is used to generate one life cycle profile while component data concerning less aggressively used brake pads may be incorporated into a different cluster used to generate a different life cycle profile. Moreover, component data for a target vehicle 105 that is driven daily may show faster brake wear than component data for a target vehicle 105 that is only driven once or twice a week. Thus, that difference in usage may form the basis for two distinct clusters. Likewise, component data for brake pads on a target vehicle 105 that is mostly highway driven may show slower wear than component data for brake pads on a target vehicle 105 that is mostly driven in urban areas. Those different types of usages, therefore, may serve as the basis for distinct clusters.” Where different clusters read on degradation groups and the different clusters have similar measurement data pattern as the instances of the cluster have similar usage. This is also illustrated in fig. 4]
determining a value for a degradation metric indicative of an expected lifecycle duration for the component in the future before progressing beyond a threshold as a function of the measurement data and the contextual data using a predictive maintenance model associated with the first degradation group; [[Tseng, Para. 9, Para. 11, Para. 14, Para. 31, Para. 32, Fig. 5] “The prognostic system may receive data about a particular vehicle component from multiple vehicles, generate one or more clusters from the received data, and determine a life cycle profile for the vehicle component based on the cluster. The data received from the vehicles includes state of health information associated with the vehicle component. The life cycle profile may estimate the state of health of the particular component…The prognostic system may notify the vehicle owner when a particular vehicle component needs maintenance based on the estimated life cycle given the data in the cluster;” [0011] “each time a vehicle with a particular brand of brakes is brought into a service center, the technician may note the age of the brakes, the state of the brakes (e.g., percentage of the pad remaining), how the vehicle is used (e.g., mostly highway, mostly surface streets, long trips, short trips, etc.), as well as any other information that contributes to developing a life cycle model (i.e. predictive maintenance model) for that particular brand of brakes. Similar data may be captured to model wear on other vehicle components including tire wear, oil degradation, etc. Further, the prognostic system may generate clusters based on various combinations of data…;” [0014] “The estimation computer 100 is programmed to aggregate component data, such as state of health information, from multiple target vehicles 105. It processes the component data to estimate the remaining useful life for one or more vehicle components. For example, the estimation computer 100 may be programmed to create clusters from the component data, determine a life cycle profile (i.e. predictive maintenance model) for the component based on the cluster, and predict wear on the component from the life cycle profile;” also see [0031] “In general, each cluster 130 represents major groups of data in a data stream…;” also see Para. 32 and Fig. 5]
 and outputting a notification of a maintenance recommendation via a user interface device, wherein the maintenance recommendation is influenced by the expected lifecycle duration for the component. [[Tseng, Para. 14, Para. 27] “The estimation computer 100…processes the component data to estimate the remaining useful life for one or more vehicle components;” also see [0027] “the processor 125 may be programmed to determine, from the database stored in the memory 120, that a target vehicle 105 has the particular component installed…and the amount of remaining useful life according to the life cycle profile for the component. When the remaining useful life indicates that the component is in or approaching the near end of life phase, the processor 125 may be programmed to retrieve the contact information for the owner of the target vehicle 105 and command the communication interface 115 to transmit a notification to the owner of the target vehicle 105 indicating that the component should be evaluated or replaced.”]


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the combination of Schmidt and Tseng to include these further teachings of Tseng. The modification would have been obvious because by using a subset of similar component instances to predict life cycle profiles can be more accurate. Additionally using the profile to determine when a threshold of component health is reached allows maintenance to be scheduled prior to total component failure which can cause safety and increased monetary expense issues. Lastly outputting a notification to a user based on the predicted life cycle profile allows the user to take action and perform maintenance on a more efficient schedule than a fixed schedule as it reduces the likelihood that maintenance is performed when the component health is satisfactory saving money and also reduces the likelihood that maintenance is performed before component failure also potentially saving money and increasing safety.

	 



	Regarding claim 3, the combination of Schmidt and Tseng teaches the method of claim 1 as outlined above. 
	Tseng further teaches:
	identifying the plurality of different degradation groups based on similarities between respective subsets of the historical measurement data, wherein each degradation group of the plurality of degradation groups comprises a respective subset of prior lifecycles for a respective subset of different instances of the component. [[Tseng, Para. 9, Para. 14, Para. 31, Para. 37, Para. 40, Para. 41-42] “The prognostic system may receive data about a particular vehicle component from multiple vehicles, generate one or more clusters from the received data, and determine a life cycle profile for the vehicle component based on the cluster;” also see [0014] “The estimation computer 100 is programmed to aggregate component data, such as state of health information (i.e. measurement data), from multiple target vehicles 105…the estimation computer 100 may be programmed to create clusters from the component data…;” also see [0031] “In general, each cluster 130 represents major groups of data in a data stream…Data is incorporated into the clusters 130 on a sample by sample basis. That is, new data is used to update the clusters 130 without having to process historical data each time (i.e. once historical data is within a cluster, new data may simply also be added to the cluster without having to re-cluster all of the prior data);” also see [0037] “The processor 125 may cluster the component data according to the type of component, the make of the component, the model of the component, the way the component is used…or the like.” also see [0040] “the estimation computer 100 determines whether to update an existing cluster with the component data received…The processor 125 may make such a decision if the component data received at block 520 is based on the same type of component, use of the component, etc., as the previously received component data in an existing cluster,” wherein based the above cited paragraphs of Tseng it is interpreted that clusters (i.e. groups of data) are created and updated based on similarities between subsets of historical data and that the historical data is representative of a lifecycle of an instance of a type (i.e. make/model) of component. Additionally, by aggregating data from multiple vehicles and creating multiple clusters for one type of component, the clusters/groups comprise subsets of prior lifecycles for instances of a component; also see Para. 41-42]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Schmidt and Tseng to include these further teachings of Tseng. The modification would have been obvious because “[t]he life cycle profile may estimate the state of health of the particular component based on, e.g., the age of the component, the way the component is used, the conditions under which the component is used, or any combination thereof. The prognostic system may notify the vehicle owner when a particular vehicle component needs maintenance based on the estimated life cycle given the data in the cluster,” (see Tseng, Para. 9). 



Regarding claim 4,  the combination of Schmidt and Tseng teaches the method of claim 3 as outlined above. 
Schmidt further discloses:
	obtaining historical contextual data associated with the respective subset of prior lifecycles for [[Schmidt, Col. 2; Lines 43-46, Col. 3; Lines 31-32, Col. 5; Lines 58-61, Col. 6; Lines 51-56, Fig. 5A] “The computer is further programmed to compare the fault data to predetermined fault patterns stored in a database. Each record of the database has one of the fault patterns…;” also see [Col. 3; Lines 31-32] “FIG. 5A represents a database table having records that relate to fault data;” also see [Col. 5; Lines 58-61] “determining the cause of an "ACFT" fault indication may require analysis of the historical fault data, i.e., the fault records corresponding to previous instances of APU failure (i.e. fault records comprise historical data);”also see [Col. 6; Lines 51-56] “At step 68 computer 10 diagnoses the selected record by comparing the fault record data and corresponding shutdown record data to the data Stored in database 42, represented by
FIGS. 5A-5B. As in any database, the rows may be considered to be records, and the data in each column may be associated or included within any of the records;” also see Fig. 5A wherein the each row (i.e. each record) contains columns with values for both ambient temperature (i.e. historical contextual data) and exhaust gas temperature (i.e. historical measurement data)] and 
	Tseng further teaches: the subset of different instances as discussed in the claim 1 rejection, and 
	determining the predictive maintenance model associated with the first degradation group based at least in part on the historical contextual data associated with the respective subset of prior lifecycles and the respective subset of historical measurement data for the respective subset of prior lifecycles. [[Tseng, Para. 9, Para. 11, Para. 14] “The life cycle profile (i.e. predictive maintenance model) may estimate the state of health of the particular component based on, e.g., the age of the component, the way the component is used, the conditions under which the component is used, or any combination thereof;” also see [0011] “The data may be received from many vehicles over time. For example, each time a vehicle with a particular brand of brakes is brought into a service center, the technician may note the age of the brakes, the state of the brakes (e.g., percentage of the pad remaining) (i.e. measurement data), how the vehicle is used (e.g., mostly highway, mostly surface streets, long trips, short trips, etc.) (i.e. contextual data), as well as any other information that contributes to developing a life cycle model for that particular brand of brakes;” [0014] “The estimation computer 100 is programmed to aggregate component data, such as state of health information, from multiple target vehicles 105. It processes the component data to estimate the remaining useful life for one or more vehicle components. For example, the estimation computer 100 may be programmed to create clusters from the component data, determine a life cycle profile (i.e. predictive maintenance model) for the component based on the cluster, and predict wear on the component from the life cycle profile;” also see [0031] “new data is used to update the clusters 130 without having to process historical data each time (i.e. clusters contain historical data but new data may be added easily)”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Schmidt and Tseng to include these further teachings of Tseng. The modification would have been obvious because “[w]ith the prognostic system, the technician and vehicle owner may have better access to the overall vehicle health,” (see Tseng, Para. 12). Further, by aggregating and processing component data, the system can estimate the remaining useful life for one or more vehicle components (see Tseng, Para. 14). 



Regarding claim 8, the combination of Schmidt and Tseng teaches the method of claim 1 as outlined above. 
Schmidt further discloses:
wherein the vehicle comprises an aircraft, the component comprises an auxiliary power unit (APU) [[Schmidt, Col. 1; Lines 5-6] “The present invention relates to aircraft auxiliary power units and diagnostic test equipment for them”], and the measurement data comprises at least one of exhaust gas temperature (EGT) measurement data, inlet guide vane position measurement data, fuel pump pressure measurement data, and oil temperature measurement data. [[Schmidt, Col. 4; Lines 16-30] “Each time the APU shuts down as a result of a failure, ECU 12 records, in addition to the “Engine-ID' and "Start Index’, a quantity relating to a measurement of the APU exhaust gas temperature at the time the APU was started (note column labeled “EGT),…a quantity relating to a measurement of the APU exhaust gas temperature at the time the APU shut down (note second column labeled “EGT)…”]



Regarding claim 9, the combination of Schmidt and Tseng teaches the method of claim 8 as outlined above. 
Tseng further teaches:
performing clustering to identify the plurality of degradation groups based on similarities between respective subsets of historical EGT measurement data associated with respective subsets of prior lifecycles for instances of the APU [[Tseng, Para. 9, Para. 26, Para. 37] “One solution includes an online evolving clustering method implemented by a prognostic system that tracks the wear of particular vehicle components…The prognostic system may receive data about a particular vehicle component from multiple vehicles, generate one or more clusters from the received data, and determine a life cycle profile for the vehicle component based on the cluster. The data received from the vehicles includes state of health information (i.e. measurement data) associated with the vehicle component. The life cycle profile may estimate the state of health of the particular component based on, e.g., the age of the component, the way the component is used, the conditions under which the component is used, or any combination thereof…The prognostic system may update the clusters with additional data as it is received…;”  also see [0026] “…difference in usage may form the basis for two distinct clusters…;” also see [0037] “At block 510, the estimation computer 100 generates clusters….The processor 125 may cluster the component data according to the type of component, the make of the component, the model of the component, the way the component is used, whether the component is part of a group of at least one other component, or the like;”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Schmidt and Tseng to include these further teachings of Tseng. The modification would have been obvious because the clustering process taught by Tseng enables the clusters and, subsequently, the life cycle profiles to be continuously updated and modified as signals describing the usage of a component are received (see Tseng, Para. 32). 

	
	 

Regarding claim 21, claim 21 recites limitations similar to claim 1 and is therefore rejected on the same basis.
Additionally, Schmidt further discloses:
A non-transitory computer-readable medium having computer-executable instructions stored thereon that, when executed by a processing system, cause the processing system to: perform a method of monitoring a component of a vehicle. [[Schmidt, Col. 5; Lines 4-8] “Data base 42 and the other operating software of the present invention may be imported into computer 10 by reading it from data storage medium 38 or by downloading it from a remote server (not shown) using modem 26.”]  



Regarding claim 22, the combination of Schmidt and Tseng teaches the computer-readable medium of claim 21 as outlined above. 
Tseng further teaches:
wherein the threshold comprises a maintenance threshold or a replacement threshold. [[Tseng, Para. 14, Para. 27] “The estimation computer 100…processes the component data to estimate the remaining useful life for one or more vehicle components;” also see [0027] “the processor 125 may be programmed to determine, from the database stored in the memory 120, that a target vehicle 105 has the particular component installed…and the amount of remaining useful life according to the life cycle profile for the component. When the remaining useful life indicates that the component is in or approaching the near end of life phase, the processor 125 may be programmed to retrieve the contact information for the owner of the target vehicle 105 and command the communication interface 115 to transmit a notification to the owner of the target vehicle 105 indicating that the component should be evaluated or replaced.” (a replacement threshold is being reached and thus a notification is being sent)]



Regarding claim 23, the combination of Schmidt and Tseng teaches the computer-readable medium of claim 21 as outlined above. 
Schmidt further teaches:
wherein the component comprises an auxiliary power unit (APU) and the vehicle comprises an aircraft. [[Schmidt, Abstract] “A system, method, and computer program product assist a technician in troubleshooting an aircraft auxiliary power unit (APU) (i.e. a component of a vehicle)”]



Regarding claim 24, claim 24 recites limitations similar to claim 22 and is therefore rejected on the same basis.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Tseng, further in view of Borutta et al. US PG Publication 20170365155 (hereinafter Borutta). 

	Regarding claim 2, the combination of Schmidt and Tseng teaches the method of claim 1 as outlined above. 
	Tseng teaches using a Euclidean distance for the process of creating and updating the data clusters. But the combination of Schmidt and Tseng does not explicitly teach wherein mapping the component comprises: determining, for each degradation group, a respective distance between the measurement data indicative of the performance of component and representative data for the respective degradation group; and identifying the first degradation group as having a minimum distance between the measurement data indicative of the performance of component and representative data for the first degradation group.
	However, Borutta teaches:
	determining, for each degradation group, a respective distance between the measurement data indicative of the performance of component and representative data for the respective degradation group; [[Borutta, Para. 32, Para. 106] “An embodiment of the method comprises the additional step of comparing the macrocluster model with historical models by calculating a similarity measure, with each historical model representing either a standard operation or a failure state;” also see [0106] “One embodiment to compare two such cluster models is to measure the deviation for each cluster pair and finally compare the sums of deviations of each historical model. Having two cluster models, one representing a historical pattern fetched from a database and the other representing the current model, a cluster pair can be defined as two clusters, one from each model, that are identical/very similar. The similarity between two clusters can be determined by measuring the deviation of the subspaces represented by these clusters….Note that all cluster pairs are detected by comparing the subspace of one cluster, say x, to the subspaces of all clusters of the comparison model. The cluster, say y, with the minimum distance (or largest similarity) to x is regarded as the cluster equivalent, i.e. x and y build a cluster pair (x, y). A historical model that shows the minimal sum of deviations among all historical models to the current model can be taken as a comparison model.”] and
	identifying the first degradation group as having a minimum distance between the measurement data indicative of the performance of component and representative data for the first degradation group. [[Borutta, Para. 106] “The cluster, say y, with the minimum distance (or largest similarity) to x is regarded as the cluster equivalent, i.e. x and y build a cluster pair (x, y). A historical model that shows the minimal sum of deviations among all historical models to the current model can be taken as a comparison model.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Schmidt and Tseng to include the teachings of Borutta. The modification would have been obvious because by comparing clustering models, Borutta provides an automated monitoring system and a system for recommendations on failure treatment (see Borutta, Para. 13).

	

Claims 5, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. US Patent No. 6122575 (hereinafter Schmidt) in view of Tseng et al. US PG Publication 20170365109 (hereinafter Tseng), further in view of Morris, II et al. US PG Publication 20160350671 (hereinafter Morris). 

	Regarding claim 5, the combination of Schmidt and Tseng teaches the method of claim 4 as outlined above.
	But the combination of Schmidt and Tseng does not explicitly teach obtaining historical maintenance data associated with the respective subset of prior lifecycles or wherein determining the predictive maintenance model comprises determining the predictive maintenance model based at least in part on relationships between the historical maintenance data, the historical contextual data, and the respective subset of historical measurement data.
	However, Morris teaches:
obtaining historical maintenance data associated with the respective subset of prior lifecycles, [[Morris, Para. 51, Para. 54, Para. 101] “Maintenance records can provide a relevant source of data that may not be available and generally is stored separately from sensor data. This information can be entered using, e.g., a user device 124, on-site server 128, or other networked device. For example, maintenance data… can be captured…and formatted for use as historical source data;” also see [0054] “This can include maintenance data…that is collected during the life of the operating system 110 and that is associable therewith;” also see [0101] “The source data management module 216…enables the predictive system 160 to perform a variety of processes associated with retrieving/receiving source data 172 (which may include historical data 170)…In various embodiments, the processor(s) 200 can be configured to transmit a request for…historical source data 170 and receive… historical source data…”] wherein determining the predictive maintenance model comprises determining the predictive maintenance model based at least in part on relationships between the historical maintenance data, the historical contextual data, and the respective subset of historical measurement data [[Morris, Para. 31, Para. 83, Para. 84] “…’source data’ can be derived from any…maintenance outputs (oil analysis, vibration, operational speed, run temperature, voltage etc.) (i.e. maintenance data)…external weather, environmental temperature proximate to the operating system (i.e. contextual data)…service reports (i.e. maintenance data)…or any other available data input from which information can be collected for sorting and analysis according to the inventions herein. When such information is related to past operations, it can comprise historical source data;” also see [0083] “An extraction, transform, and load (ETL) process may be performed, in various embodiments, by the predictive system 160 to properly format and store relevant data in the historical source database 170 for subsequent use in generating and/or updating the prediction models 194 (e.g., fault prediction models);” also see [0084] “…a variety of sub-models may be generated based at least in part on…source data 172 having at least one contextual relationship, as may be available to the predictive system 160 from the historical source database 170…;”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Schmidt and Tseng to include the teachings of Morris. The modification would have been obvious because it enables “large amounts of data generated from complex machinery to be analyzed sufficiently to enable improved predictive models,” (see Morris, Para. 6). Also, the invention “enables a wide variety of seemingly disparate information to be used to generate prediction models so as to improve the ability to predict operational conditions of interest of an operating system, hardware device, or machine,” (see Morris, Para. 32).
	


Regarding claim 13, Schmidt discloses:
	A method of monitoring an APU onboard an aircraft, the method comprising: [[Schmidt, Abstract] “A system, method, and computer program product assist a technician in troubleshooting an aircraft auxiliary power unit (APU) (i.e. a component of a vehicle)”]
	obtaining exhaust gas temperature (EGT) measurement data during operation of the APU, wherein the EGT measurement data is measured by one or more sensors during operation of the aircraft; [[Schmidt, Col. 4; Lines 16-30] “Each time the APU shuts down as a result of a failure, ECU 12 records…a quantity relating to a measurement of the APU exhaust gas temperature at the time the APU was started (note column labeled “EGT)…a quantity relating to a measurement of the APU exhaust gas temperature at the time the APU shut down (note second column labeled “EGT)…” The APU is on an aircraft as shown in fig. 1]
	identifying the APU as belonging to a first degradation group of APU lifecycles from among a plurality of degradation groups based on a relationship between the EGT measurement data and historical EGT measurement data associated with the APU lifecycles of [[Schmidt, Col. 2; Lines 43-53, Col. 2; Lines 54-58, Col. 5; Lines 56-67, Col. 7; Lines 46-55] “The computer is further programmed to compare the fault data to predetermined fault patterns (i.e. a plurality of degradation groups) stored in a database. Each record of the database has one of the fault patterns, a corresponding fault indication, and a corresponding service recommendation indication. The computer is further programmed so that when a record in which the fault pattern matches the fault data is found, the corresponding fault indication and service recommendation are retrieved…;” also see [Col. 2; Lines 54-58] “…the computer may be programmed to determine whether more than one of the fault patterns matches the fault data, and rank their corresponding fault indications and service recommendations in order of likelihood…;” also see [Col. 5; Lines 56-67] “At step 60 computer 10 tests for aircraft-type ("ACFT") anomalies. This step reflects the critical realization that determining the cause of an "ACFT" fault indication may require analysis of the historical fault data, i.e., the fault records corresponding to previous instances of APU failure. Computer 10 first determines whether there is a shutdown record (see, e.g., FIG. 4B) that has a Start Index, Engine-ID and Fault Code that are the same as those of the fault record (see, e.g., FIG. 4A) because there are cases in which diagnosis requires a comparison between the fault code in a fault record and the fault code in the corresponding shutdown records…;” also see [Col. 7; Lines 46-55] “Downloaded engine parameter data are deemed to match the values in the database table if they are between the upper and lower limits of that parameter. As described above, the downloaded fault data and shutdown data are compared to the values in these columns to determine whether they match. If all columns of a record match the downloaded data, that record is deemed to represent a problem that is likely the cause (or one of the causes) of the APU failure. Note that it is possible that the columns of more than one record may match the downloaded data.”] 
	obtaining contextual operational data for the APU, wherein the contextual operational data characterizes at least one of an operating environment, a behavior or a manner in which the aircraft was operated; [[Schmidt, Col. 4; Lines 16-37] “Each time the APU shuts down as a result of a failure, ECU 12 records,…a quantity relating to a measurement of the ambient air pressure at the time the APU was started (note column labeled "P.sub.AMB "), a quantity relating to a measurement of the ambient air temperature at the time the APU was started (note column labeled "T.sub.AMB ")…a quantity relating to a measurement of the ambient air pressure at the time the APU shut down (note second column labeled "P.sub.AMB "), a quantity relating to a measurement of the ambient air temperature at the time the APU shut down (note second column labeled "T.sub.AMB ")…,” wherein, according to currently pending specification Para. 38, contextual data associated with operation of the vehicle may include measured or sensed meteorological data such as ambient temperatures] and 
	 determining amaintenance recommendation based on the EGT measurement data and the contextual operational data using the [[Schmidt, Col. 2; Lines 45-53, Col. 7; Line 57-Col.8; Line 5] “Each record of the database has one of the fault patterns, a corresponding fault indication, and a corresponding service recommendation indication. The computer is further programmed so that when a record in which the fault pattern matches the fault data is found, the corresponding…service recommendation are retrieved from the database and provided to the technician via the computer's display…,” wherein because fault patterns be matched to fault data based on parameters including ambient air temperature, it is interpreted that the maintenance recommendation for the component is based on contextual data; also see [Col. 7; Line 57-Col.8; Line 5] “The Rank of a record is a value representing…likelihood that the problem or diagnosis represented by that record is the true cause of the APU failure…the Rank is used to sort the diagnoses…in order of likelihood…The Result No. is used as an index into the database table illustrated in FIG. 6. This table includes…a "Recommended Action" column.”]
 and outputting a notification of a maintenance recommendation via a user interface device, [[Schmidt, Col. 2; Lines 45-53, Col. 7; Line 57-Col.8; Line 5] “Each record of the database has one of the fault patterns, a corresponding fault indication, and a corresponding service recommendation indication. The computer is further programmed so that when a record in which the fault pattern matches the fault data is found, the corresponding…service recommendation are retrieved from the database and provided to the technician via the computer's display…,” wherein because fault patterns be matched to fault data based on parameters including ambient air temperature, it is interpreted that the maintenance recommendation for the component is based on contextual data; also see [Col. 7; Line 57-Col.8; Line 5] “The Rank of a record is a value representing…likelihood that the problem or diagnosis represented by that record is the true cause of the APU failure…the Rank is used to sort the diagnoses… in order of likelihood…The Result No. is used as an index into the database table illustrated in FIG. 6. This table includes…a "Recommended Action" column.”]

	Schmidt does not explicitly disclose:
a subset of different instances of the APU exhibiting a similar measurement data pattern assigned to the first degradation group
determining a predictive maintenance model for the first degradation group based on relationships between the historical EGT measurement data associated with the APU lifecycles of the first degradation group, historical contextual data associated with the APU lifecycles of the first degradation group
determining a value for a degradation metric indicative of an expected lifecycle duration for the APU in the future before progressing beyond a threshold as a function of the EGT measurement data and the contextual data using a predictive maintenance model associated with the first degradation group;
and outputting a notification of a maintenance recommendation via a user interface device, wherein the maintenance recommendation is influenced by the expected lifecycle duration and a.

However Tseng teaches:	
a subset of different instances of the component exhibiting a similar measurement data pattern assigned to the first degradation group; [Tseng para [0033] “By way of example, the processor 125 may develop different clusters, and thus different life cycle profiles, for different uses of a particular brand of brake pads. That is, component data concerning aggressively used brake pads may be incorporated into one cluster that is used to generate one life cycle profile while component data concerning less aggressively used brake pads may be incorporated into a different cluster used to generate a different life cycle profile. Moreover, component data for a target vehicle 105 that is driven daily may show faster brake wear than component data for a target vehicle 105 that is only driven once or twice a week. Thus, that difference in usage may form the basis for two distinct clusters. Likewise, component data for brake pads on a target vehicle 105 that is mostly highway driven may show slower wear than component data for brake pads on a target vehicle 105 that is mostly driven in urban areas. Those different types of usages, therefore, may serve as the basis for distinct clusters.” Where different clusters read on degradation groups and the different clusters have similar measurement data pattern as the instances of the cluster have similar usage. This is also illustrated in fig. 4] Schmidt already teaches the APU being the component monitored and Schmidt already teaches EGT measurement data being collected as discussed above in the claim 13 rejection.

determining a predictive maintenance model for the first degradation group based on relationships between the historical component lifecycles of the first degradation group, historical contextual data associated with the component lifecycles of the first degradation group,  [[Tseng, Para. 11, Para. 14, Para. 25, Para. 40, Para. 41] “For example, each time a vehicle with a particular brand of brakes is brought into a service center, the technician may note the age of the brakes, the state of the brakes (e.g., percentage of the pad remaining) (i.e. measurement data), how the vehicle is used (e.g., mostly highway, mostly surface streets, long trips, short trips, etc.) (i.e. contextual data), as well as any other information that contributes to developing a life cycle model (i.e. predictive maintenance model)  for that particular brand of brakes…the prognostic system may generate clusters based on various combinations of data…;” also see [0014] “The estimation computer 100 is programmed to aggregate component data, such as state of health information, from multiple target vehicles 105. It processes the component data to estimate the remaining useful life for one or more vehicle components. For example, the estimation computer 100 may be programmed to create clusters from the component data, determine a life cycle profile for the component based on the cluster, and predict wear on the component from the life cycle profile;” also see [0025] “Since some vehicle components can be used in different ways, the processor 125 may further develop the life cycle profile  (i.e. predictive maintenance model) based on how a particular component is used (i.e. based on contextual data)…;” also see [0040] “At decision block 525, the estimation computer 100 determines whether to update an existing cluster with the component data received at block 520;” also see [0041] “At block 530, the estimation computer 100 adds the component data received at block 520 to an existing cluster (i.e. a cluster of previous/historical data). Adding the component data may include the processor 125…updating the life cycle profile for the cluster, if necessary, based on the updated component data;”] Schmidt already teaches the APU being the component monitored and Schmidt already teaches EGT measurement data being collected as discussed above in the claim 13 rejection.
determining a value for a degradation metric indicative of an expected lifecycle duration for the component in the future before progressing beyond a threshold as a function of the [[Tseng, Para. 9, Para. 11, Para. 14, Para. 31, Para. 32, Fig. 5] “The prognostic system may receive data about a particular vehicle component from multiple vehicles, generate one or more clusters from the received data, and determine a life cycle profile for the vehicle component based on the cluster. The data received from the vehicles includes state of health information associated with the vehicle component. The life cycle profile may estimate the state of health of the particular component…The prognostic system may notify the vehicle owner when a particular vehicle component needs maintenance based on the estimated life cycle given the data in the cluster;” [0011] “each time a vehicle with a particular brand of brakes is brought into a service center, the technician may note the age of the brakes, the state of the brakes (e.g., percentage of the pad remaining), how the vehicle is used (e.g., mostly highway, mostly surface streets, long trips, short trips, etc.), as well as any other information that contributes to developing a life cycle model (i.e. predictive maintenance model) for that particular brand of brakes. Similar data may be captured to model wear on other vehicle components including tire wear, oil degradation, etc. Further, the prognostic system may generate clusters based on various combinations of data…;” [0014] “The estimation computer 100 is programmed to aggregate component data, such as state of health information, from multiple target vehicles 105. It processes the component data to estimate the remaining useful life for one or more vehicle components. For example, the estimation computer 100 may be programmed to create clusters from the component data, determine a life cycle profile (i.e. predictive maintenance model) for the component based on the cluster, and predict wear on the component from the life cycle profile;” also see [0031] “In general, each cluster 130 represents major groups of data in a data stream…;” also see Para. 32 and Fig. 5] Schmidt already teaches the APU being the component monitored and Schmidt already teaches EGT measurement data being collected as discussed above in the claim 13 rejection.
 and outputting a notification of a maintenance recommendation via a user interface device, wherein the maintenance recommendation is influenced by the expected lifecycle duration and acomponent is influenced by the maintenance recommendation. [[Tseng, Para. 14, Para. 27] “The estimation computer 100…processes the component data to estimate the remaining useful life for one or more vehicle components;” also see [0027] “the processor 125 may be programmed to determine, from the database stored in the memory 120, that a target vehicle 105 has the particular component installed…and the amount of remaining useful life according to the life cycle profile for the component. When the remaining useful life indicates that the component is in or approaching the near end of life phase, the processor 125 may be programmed to retrieve the contact information for the owner of the target vehicle 105 and command the communication interface 115 to transmit a notification to the owner of the target vehicle 105 indicating that the component should be evaluated or replaced.” Where notifying the user that it is time for the evaluation/replacement is encouraging the user to schedule maintenance. This is evidenced by para [0012] “With the prognostic system, the technician and vehicle owner may have better access to the overall vehicle health. The data may be further used for inventory management (i.e., service centers can stock appropriate replacement parts based on the life cycle models so vehicle owners do not need to wait for parts to ship)”] the maintenance schedule is being influenced as parts are made available quicker] Schmidt already teaches the APU being the component monitored and Schmidt already teaches EGT measurement data being collected as discussed above in the claim 13 rejection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the combination of Schmidt and Tseng to include these further teachings of Tseng. The modification would have been obvious because by using a subset of similar component instances to predict life cycle profiles can be more accurate. Additionally using the profile to determine when a threshold of component health is reached allows maintenance to be scheduled prior to total component failure which can cause safety and increased monetary expense issues. Lastly outputting a notification to a user based on the predicted life cycle profile allows the user to take action and perform maintenance on a more efficient schedule than a fixed schedule as it reduces the likelihood that maintenance is performed when the component health is satisfactory saving money and also reduces the likelihood that maintenance is performed before component failure also potentially saving money and increasing safety.


	While Schmidt discloses obtaining historical contextual and measurement data and Tseng teaches that the component data may comprise the state of the component, how the component is used, or any other information that contributes to developing a life cycle model, the combination of Schmidt and Tseng does not explicitly teach determining a predictive maintenance model based on relationships between the historical measurement data, historical contextual data, and historical maintenance data.
	However, Morris teaches:
	determining a predictive maintenance model based on relationships between the historical EGT measurement data…historical contextual data…and historical maintenance data [[Morris, Para. 51, Para. 54, Para. 101, Para. 31, Para. 83, Para. 84] “Maintenance records can provide a relevant source of data that may not be available and generally is stored separately from sensor data. This information can be entered using, e.g., a user device 124, on-site server 128, or other networked device. For example, maintenance data… can be captured…and formatted for use as historical source data;” also see [0054] “This can include maintenance data…that is collected during the life of the operating system 110 and that is associable therewith;” also see [0101] “The source data management module 216…enables the predictive system 160 to perform a variety of processes associated with retrieving/receiving source data 172 (which may include historical data 170)…In various embodiments, the processor(s) 200 can be configured to transmit a request for…historical source data 170 and receive… historical source data…;” also see [0031] “…’source data’ can be derived from any…maintenance outputs (oil analysis, vibration, operational speed, run temperature, voltage etc.) (i.e. maintenance data)…external weather, environmental temperature(i.e. contextual data)…service reports (i.e. maintenance data)…or any other available data input…When such information is related to past operations, it can comprise historical source data;” also see [0083] “An extraction, transform, and load (ETL) process may be performed, in various embodiments, by the predictive system 160 to properly format and store relevant data in the historical source database 170 for subsequent use in generating and/or updating the prediction models 194 (e.g., fault prediction models);” also see [0084] “…a variety of sub-models may be generated based at least in part on…source data 172 having at least one contextual relationship, as may be available to the predictive system 160 from the historical source database 170…;”] Schmidt already teaches the APU being the component monitored and Schmidt already teaches EGT measurement data being collected as discussed above in the claim 13 rejection.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Schmidt and Tseng to include the teachings of Morris. The modification would have been obvious because it enables “large amounts of data generated from complex machinery to be analyzed sufficiently to enable improved predictive models,” (see Morris, Para. 6). Also, the invention “enables a wide variety of seemingly disparate information to be used to generate prediction models so as to improve the ability to predict operational conditions of interest of an operating system, hardware device, or machine,” (see Morris, Para. 32).

	Regarding claim 14, the combination of Schmidt, Tseng, and Morris teaches the method of claim 13 as outlined above. 
Tseng further teaches:
performing clustering to identify the plurality of degradation groups based on similarities between respective subsets of historical EGT measurement data associated with respective subsets of prior lifecycles for instances of the APU [[Tseng, Para. 9, Para. 26, Para. 37] “One solution includes an online evolving clustering method implemented by a prognostic system that tracks the wear of particular vehicle components…The prognostic system may receive data about a particular vehicle component from multiple vehicles, generate one or more clusters from the received data, and determine a life cycle profile for the vehicle component based on the cluster. The data received from the vehicles includes state of health information (i.e. measurement data) associated with the vehicle component. The life cycle profile may estimate the state of health of the particular component based on, e.g., the age of the component, the way the component is used, the conditions under which the component is used, or any combination thereof…The prognostic system may update the clusters with additional data as it is received…;”  also see [0026] “…difference in usage may form the basis for two distinct clusters…;” also see [0037] “At block 510, the estimation computer 100 generates clusters….The processor 125 may cluster the component data according to the type of component, the make of the component, the model of the component, the way the component is used, whether the component is part of a group of at least one other component, or the like;”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Schmidt, Tseng, and Morris to include these further teachings of Tseng. The modification would have been obvious because the clustering process taught by Tseng enables the clusters and, subsequently, the life cycle profiles to be continuously updated and modified as signals describing the usage of a component are received (see Tseng, Para. 32). 

	Regarding claim 17, the combination of Schmidt, Tseng, and Morris teaches the method of claim 13 as outlined above. 
	Schmidt further discloses:
	wherein the contextual operational data includes at least one of ambient meteorological data or climate zone data pertaining to operation of the aircraft [[Schmidt, Col. 4; Lines 16-37] “Each time the APU shuts down as a result of a failure, ECU 12 records, in addition to the "Engine-ID" and "Start Index"…a quantity relating to a measurement of the ambient air temperature at the time the APU was started (note column labeled "TAMB ")…a quantity relating to a measurement of the ambient air temperature at the time the APU shut down (note second column labeled "TAMB ")…”]

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, Tseng, and Morris, further in view of Zhang et al. US PG Publication 20100063668 (hereinafter Zhang).

	Regarding claim 6, the combination of Schmidt, Tseng, and Morris teaches the method of claim 5 as outlined above. 
	Tseng further teaches: 
	determining the predictive maintenance model as a function of the contextual variable; [[Tseng, Para. 10] “The phases may be a function of time, how often or aggressively the vehicle component is used, or both.”]
	the contextual data associated with operation of the vehicle includes recent data for the contextual variable; and [[Tseng, Para. 9] “The prognostic system may update the clusters with additional data as it is received.”]
	determining the maintenance recommendation comprises determining the maintenance recommendation based at least in part on the recent data for the contextual variable using the predictive maintenance model. [[Tseng, Para. 26] “…the processor 125 may develop different clusters, and thus different life cycle profiles, for different uses of a particular brand of brake pads. That is, component data concerning aggressively used brake pads may be incorporated into one cluster that is used to generate one life cycle profile while component data concerning less aggressively used brake pads may be incorporated into a different cluster used to generate a different life cycle profile. Moreover, component data for a target vehicle 105 that is driven daily may show faster brake wear than component data for a target vehicle 105 that is only driven once or twice a week. Thus, that difference in usage may form the basis for two distinct clusters. Likewise, component data for brake pads on a target vehicle 105 that is mostly highway driven may show slower wear than component data for brake pads on a target vehicle 105 that is mostly driven in urban areas. Those different types of usages, therefore, may serve as the basis for distinct clusters;”]
	But the combination does not explicitly teach performing association rule mining to identify a contextual variable as being correlative to the historical maintenance data.
	However, Zhang teaches:
	performing association rule mining to identify a contextual variable as being correlative to the historical maintenance data; [[Zhang, Abstract, Para. 10, Para. 12] “enhanced algorithms can then be used to provide predictive maintenance suggestions;” also see [0010] “The process involves three major steps including remotely collecting data from on-road vehicles, identifying shared fault symptoms and common failure precursors through mining of the data, and providing enhanced fault isolation and predictive maintenance service. Collecting the data includes continuously uploading data from on-road vehicles, including parametric data and abstract data, such as trouble or diagnostic codes. Collecting the data can also include uploading vehicle repair information…Various techniques can be employed for the data mining including…association rule learning…and other data mining and pattern recognition methods;” also see [0012] “data can include various things, such as vehicle identification number (VIN), parametric or abstract vehicle data, root cause data, problem resolution information, maintenance records, etc…data can be continuously collected on the vehicle 12, and continuously transmitted to the data facility”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the combination of Schmidt, Tseng, and Morris to include the teachings of Zhang. The modification would have been obvious because “extracted knowledge can be used to enhance algorithms…so as to better identify vehicle faults and provide enhanced diagnostics and prognostics”, (see Zhang, Abstract). 
	
	Regarding claim 16, the combination of Schmidt, Tseng, and Morris teaches the method of claim 13 as outlined above. 
	But the combination does not explicitly teach performing association rule mining using the historical EGT measurement data associated with the APU lifecycles of the first degradation group and historical contextual data associated with the APU lifecycles of the first degradation group with respect to the historical maintenance data associated with the APU lifecycles of the first degradation group.
	However, Zhang teaches:
performing association rule mining using the historical EGT measurement data associated with the APU lifecycles of the first degradation group and historical contextual data associated with the APU lifecycles of the first degradation group with respect to the historical maintenance data associated with the APU lifecycles of the first degradation group. [[Zhang, Abstract, Para. 10, Para. 12] “enhanced algorithms can then be used to provide predictive maintenance suggestions;” also see [0010] “The present invention proposes a process for collecting vehicle data while the vehicle is on the road, and using the data to provide fault detection and preventative maintenance. The process involves three major steps including remotely collecting data from on-road vehicles, identifying shared fault symptoms and common failure precursors through mining of the data, and providing enhanced fault isolation and predictive maintenance service. Collecting the data includes continuously uploading data from on-road vehicles, including parametric data and abstract data, such as trouble or diagnostic codes. Collecting the data can also include uploading vehicle repair information…Various techniques can be employed for the data mining including…association rule learning…and other data mining and pattern recognition methods;” also see [0012] “data can include various things, such as vehicle identification number (VIN), parametric or abstract vehicle data, root cause data, problem resolution information, maintenance records, etc…data can be continuously collected on the vehicle 12, and continuously transmitted to the data facility”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the combination of Schmidt, Tseng, and Morris to include the teachings of Zhang. The modification would have been obvious because “extracted knowledge can be used to enhance algorithms…so as to better identify vehicle faults and provide enhanced diagnostics and prognostics”, (see Zhang, Abstract). 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, Tseng, and Morris, further in view of Borutta et al. US PG Publication 20170365155 (hereinafter Borutta).

	Regarding claim 7, the combination of Schmidt, Tseng, and Morris teaches the method of claim 5 as outlined above.
	Tseng further teaches:
	determining representative data for the respective degradation group based on the respective subset of the historical measurement data for the respective subset of prior lifecycles for a respective subset of different instances of the component assigned to the respective degradation group; [[Tseng, Para. 31] “In general, each cluster 130 represents major groups of data in a data stream. Each cluster 130 is characterized by a mean and a covariance metric (i.e. representative data)”] and 
	determining a respective distance between the measurement data indicative of the performance of component and the representative data for the respective degradation group; [[Tseng, Para. 31, Para. 37, Para. 40] “The clusters 130 may be formed in accordance with any cluster analysis technique such as the Mahalanobis distance technique or a squared distance (such as a Euclidean distance) technique;” also see [0037] “The clusters can be generated by, e.g., the processor 125 according to various statistical techniques including a Mahalanobis distance technique;” also see “For instance, the processor 125 may use, e.g., the Mahalanobis distance technique to determine whether the component data received at block 520 should be applied to an existing cluster.”] 
	But the combination does not explicitly teach identifying the first degradation group as having a minimum distance between the measurement data indicative of the performance of component and representative data for the first degradation group.
	However, Borutta teaches:
	identifying the first degradation group as having a minimum distance between the measurement data indicative of the performance of component and representative data for the first degradation group. [[Borutta, Para. 106] “The cluster, say y, with the minimum distance (or largest similarity) to x is regarded as the cluster equivalent, i.e. x and y build a cluster pair (x, y). A historical model that shows the minimal sum of deviations among all historical models to the current model can be taken as a comparison model.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Schmidt, Tseng, and Morris to include the teachings of Borutta. The modification would have been obvious because by comparing clustering models, Borutta provides an automated monitoring system and a system for recommendations on failure treatment (see Borutta, Para. 13).

	Regarding claim 15, the combination of Schmidt, Tseng, and Morris teaches the method of claim 14 as outlined above.
	But the combination does not explicitly teach determining, for each degradation group, a respective distance between the EGT measurement data and representative EGT measurement data determined based the respective historical EGT measurement data associated with respective APU lifecycles of the respective degradation groups; and identifying the first degradation group as having a minimum distance between the EGT measurement data and the representative EGT measurement data for the first degradation group. 
	However, Borutta teaches:
	determining, for each degradation group, a respective distance between the EGT measurement data and representative EGT measurement data determined based the respective historical EGT measurement data associated with respective APU lifecycles of the respective degradation groups; [[Borutta, Para. 32, Para. 106] “An embodiment of the method comprises the additional step of comparing the macrocluster model with historical models by calculating a similarity measure, with each historical model representing either a standard operation or a failure state;” also see [0106] “One embodiment to compare two such cluster models is to measure the deviation for each cluster pair and finally compare the sums of deviations of each historical model. Having two cluster models, one representing a historical pattern fetched from a database and the other representing the current model, a cluster pair can be defined as two clusters, one from each model, that are identical/very similar. The similarity between two clusters can be determined by measuring the deviation of the subspaces represented by these clusters….Note that all cluster pairs are detected by comparing the subspace of one cluster, say x, to the subspaces of all clusters of the comparison model. The cluster, say y, with the minimum distance (or largest similarity) to x is regarded as the cluster equivalent, i.e. x and y build a cluster pair (x, y). A historical model that shows the minimal sum of deviations among all historical models to the current model can be taken as a comparison model.”]  and 
	identifying the first degradation group as having a minimum distance between the EGT measurement data and the representative EGT measurement data for the first degradation group. [[Borutta, Para. 106] “The cluster, say y, with the minimum distance (or largest similarity) to x is regarded as the cluster equivalent, i.e. x and y build a cluster pair (x, y). A historical model that shows the minimal sum of deviations among all historical models to the current model can be taken as a comparison model.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Schmidt, Tseng, and Morris to include the teachings of Borutta. The modification would have been obvious because by comparing clustering models, Borutta provides an automated monitoring system and a system for recommendations on failure treatment (see Borutta, Para. 13).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Tseng, further in view of Alam et al. US PG Publication 20170344897 (hereinafter Alam).

	Regarding claim 11, the combination of Schmidt and Tseng teaches the method of claim 1 as outlined above. 
	Tseng further teaches: 
wherein determining the maintenance recommendation comprises calculating an expected lifecycle duration for the component based on the contextual data using the predictive maintenance model associated with the first degradation group, wherein a maintenance schedule for the component is influenced by the expected lifecycle duration. [[Tseng, Para. 14, Para. 27] “”The estimation computer 100…processes the component data to estimate the remaining useful life for one or more vehicle components;” also see [0027] “the processor 125 may be programmed to determine, from the database stored in the memory 120, that a target vehicle 105 has the particular component installed…and the amount of remaining useful life according to the life cycle profile for the component. When the remaining useful life indicates that the component is in or approaching the near end of life phase, the processor 125 may be programmed to retrieve the contact information for the owner of the target vehicle 105 and command the communication interface 115 to transmit a notification to the owner of the target vehicle 105 indicating that the component should be evaluated or replaced.”]
	But the combination does not explicitly teach calculating a probability of a maintenance action for the component or wherein a maintenance schedule for the component is influenced by the probability of the maintenance action.
	However, Alam teaches:
	calculating a probability of a maintenance action for the component…wherein a maintenance schedule for the component is influenced by the probability of the maintenance action [[Alam, Abstract, Para. 3] “Real time monitoring data from an operating machine is received and monitoring features that are informative of likely abnormal operation are extracted and/or calculated. The monitoring features are applied to a prediction matrix that outputs probabilities of abnormal operation within one or more prediction time horizons. If the output probabilities exceed a threshold probability, then an alert can be output. Maintenance can be automatically scheduled in response to the alert;” also see [0003] “The abnormal operation prediction application is also executable to extract a probability of a component operating abnormally from the prediction matrix based on the computed at least one monitoring feature. The abnormal operation prediction application is also executable to schedule maintenance for the component of the machine upon the extracted probability exceeding a first threshold value.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Schmidt and Tseng to include the teachings of Alam. The modification would have been obvious because “development of prognostic and health management systems that can predict abnormal operations of commercial aircraft components is important for aircraft health management due to the complexity of modern aircraft,” (see Alam, Para. 1).  The teachings of Alam ensure that maintenance is performed on the aircraft components in a timely manner.



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Tseng, further in view of Potyrailo et al. US PG Publication 20170138922 (hereinafter Potyrailo).

Regarding claim 25, the combination of Schmidt and Tseng teaches the method of claim 1 as outlined above. 
But Schmidt in view of Tseng does not explicitly teach wherein a maintenance schedule for the component is influenced by the maintenance recommendation to extend operating time when no fault exists with respect to the component.
However Potyrailo teaches:
wherein a maintenance schedule for the component is influenced by the maintenance recommendation to extend operating time when no fault exists with respect to the component. [[Potyrailo para. 239] “For example, such maintenance may require an operator manually accessing the gearbox to inspect the health of the oil and the gearbox. If the oil and gearbox are determined to be in good health during an inspection, the effort and cost of manually inspecting the gearbox are unnecessary. On the other hand, leaks can quickly cause damage to the gearbox and the oil therein, and the fixed maintenance schedule may not be able detect a poor health condition of the oil and/or the gearbox in time to prevent reduced performance of the rotor system and/or damage to the rotor system. The asset monitoring system 500 is configured to continuously monitor the health of the oil and/or the gearbox, such as by obtaining a measurement every second, every minute, every hour, every day, or any other predetermined time interval. By estimating the remaining operational life of the oil and/or gearbox, the asset monitoring system 500 allows an operator to plan for future maintenance, such as by ordering replacement parts and scheduling a maintenance appointment, before such maintenance is necessary. Furthermore, by taking an automatic responsive action upon detecting a poor health of the oil and/or gearbox (instead of waiting until regularly-scheduled maintenance), the asset monitoring system 500 is configured to reduce damage to the gearbox which extends the operational lifetime of the gearbox and/or other components of the rotor system.”]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Schmidt and Tseng to include the teachings of Potyrailo. The modification would have been obvious because by scheduling maintenance ahead of failure, the overall life the of the product is increased reducing total costs while also avoiding the unnecessary cost of fixed schedule maintenance ([Potyrailo para. 239] “Therefore, the condition-based maintenance provided by the asset monitoring system 500 provides the ability to operate the wind turbine more reliably and to avoid costly shut-downs and repairs.”)

	

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        /JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668